[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              JULY 17, 2001
                                No. 00-10097               THOMAS K. KAHN
                                                                CLERK


                D.C. Docket No. 99-10110-CIV-ROETTGER


KRIS EDWARD HELTON,


                                                                Plaintiff-Appellee,


                             versus


SECRETARY FOR THE DEPARTMENT
OF CORRECTIONS,

                                                          Defendant-Appellant.




                 Appeal from the United States District Court
                     for the Southern District of Florida


                               (July 17, 2001)


Before TJOFLAT, HILL, and POLITZ*, Circuit Judges.
      PER CURIAM:

      The petition for rehearing filed by the Secretary for the Department of

Corrections is GRANTED. The panel’s prior opinion, Helton v. Secretary for the

Dep’t of Corrections, 233 F.3d 1322 (11th Cir. 2000), is hereby VACATED.

      SO ORDERED.




___________________________________

*Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by
designation.